Case 20-31701-KRH               Doc 20        Filed 07/13/20 Entered 07/13/20 16:47:02                                Desc Main
                                             Document      Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

   In re:    Xavia Nefertiti Dawson,                                       CHAPTER 13
             Desiree Yvonne McCrae,                                        CASE NO. 20-31701-KRH
                              Debtors.

   Suzanne Wade, Esq., Trustee


                                   MOTION TO WITHDRAW AS COUNSEL

             Comes Now, Counsel for Debtors, Angela N. Neiman, and makes motion that she be allowed to

   withdraw as counsel for Debtors and offers the following as reason for her Motion:

             1.   Debtors filed a joint chapter 13 case with Angela N. Neiman as counsel on March 27, 2020.

             2.   Since filing the case, Debtors have separated and, despite many efforts, are unable to agree on

                  a course of action in the case and Counsel for Debtors believes she cannot represent either

                  party without creating a conflict.

             WHEREFORE, Counsel for Debtors, Angela N. Neiman, requests that an order relieving her as

   counsel for both parties be entered by this Honorable Court.


                                                  By: /s/Angela N. Neiman_____________
                                                      Angela N. Neiman, Esq. VSB #86371
                                                      Main Street Law Offices
                                                      1701 W. Main Street
                                                      Richmond, VA 23220
                                                       (804) 355-1800

   SEEN:
   /s/Xavia Nefertiti Dawson_________ _
   Xavia Nefertiti Dawson, Debtor


   SEEN:
   /s/Desiree Yvonne McCrae__________
   Desiree Yvonne McCrae, Joint Debtor



                                               CERTIFICATE OF SERVICE
   I certify that a copy of the foregoing Motion was mailed, by first class mail, or sent electronically, this 13th day of July,
   2020, to Suzanne Wade, Trustee; Xavia Dawson, Debtor; Desiree McCrae, Joint Debtor; and all other parties of interest
   pursuant to Local Rule 9022 and as listed on the attached list of creditors.
                                                        /s/Angela N. Neiman
                                                       Angela N. Neiman, Esq.
Case 20-31701-KRH             Doc 20       Filed 07/13/20 Entered 07/13/20 16:47:02                           Desc Main
                                          Document      Page 2 of 6



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

   In re:   Xavia Nefertiti Dawson,                                    CHAPTER 13
            Desiree Yvonne McCrae,                                     CASE NO. 20-31701-KRH
                             Debtors.

   Suzanne Wade, Esq., Trustee


                                            NOTICE OF MOTION
                                                 **Notice of Motion**

   Angela N. Neiman, Counsel for Debtors, has filed papers with the Court to be relieved as counsel of record
   for the Debtors.

   Your rights may be affected. You should read these papers carefully and discus them with your attorney, if
   you have one.

   If you do not want the Court to grant this Motion, or if you want the Court to consider your view on the
   Motion, then on or before July 27, 2020, you or your attorney must:

                             File with the Court, at the address shown below, a
                             written response pursuant to Fed. Rules of Bankruptcy
                             Procedure Section 2002(a)(2) and Local Bankruptcy
                             Rule 9013. If you mail your response to the court for
                             filing, you must mail it early enough so the Court will
                             receive it on or before the date stated above.
                                           Clerk of Court
                                           United States Bankruptcy Court
                                           701 E. Broad Street, Rm 4000
                                           Richmond, VA 23219
                                   You must also mail a copy to:
                                           Attorney for Debtors
                                           Angela N. Neiman
                                           1701 W. Main Street
                                           Richmond, VA 23220

   If you or your attorney do not take these steps, the Court may decide that you do not oppose the Motion to
   Withdraw as Counsel.

   /s/Angela N. Neiman     _________
   Angela N. Neiman, Esq. VSB #86371                                            Date:     7/13/2020
   1701 W. Main Street
   Richmond, VA 23220
   (804) 355-1800

                                                   Certificate of Service
   I certify that a copy of the foregoing Notice of Motion was mailed by first class mail, or sent electronically, July
   13, 2020, to Suzanne Wade, Trustee; Xavia Dawson, Debtor; Desiree McCrae, Joint Debtor; and all other parties
   of interest pursuant to Local Rule 9022 and as listed on the attached list of creditors.
                                                   /s/Angela N. Neiman
                                                   Angela N. Neiman, Esq.
              Case 20-31701-KRH   Doc 20    Filed 07/13/20         Entered 07/13/20 16:47:02        Desc Main
Label Matrix for local noticing       Capital One Auto Finance,Page
                                           Document             a division
                                                                      3 of of6 Capi   United States Bankruptcy Court
0422-3                                4515 N Santa Fe Ave. Dept. APS                  701 East Broad Street
Case 20-31701-KRH                     Oklahoma City, OK 73118-7901                    Richmond, VA 23219-1888
Eastern District of Virginia
Richmond
Mon Jul 13 16:32:06 EDT 2020
AT&T                                  Advance America                                 Affiliate Asset Solutions LLC
4200 International Pkwy               5642 Brook Road                                 145 Technology Pkwy NW Ste 100
Carrollton, TX 75007-1912             Richmond, VA 23227-2273                         Norcross, GA 30092-3536



American Family Fitness               American First Finance                          American First Finance
4200 InnFlake Drive                   PO BOX 565848                                   c/o Becket and Lee LLP
Suite 104                             Dallas, TX 75356-5848                           PO Box 3002
Glen Allen, VA 23060-6772                                                             Malvern PA 19355-0702


Atlantic Union Bank                   Bank of America                                 Benuck & Rainey
PO Box 940                            PO Box 15019                                    25 Concord Rd
Ruther Glen, VA 22546-0940            Wilmington, DE 19850-5019                       Lee, NH 03861-6624



Bon Secours                           Capital One                                     Capital One Auto Finance, a division of
PO Box 1123                           Attn: Bankruptcy Dept                           AIS Portfolio Services, LP
Minneapolis, MN 55440-1123            PO Box 30285                                    4515 N Santa Fe Ave. Dept. APS
                                      Salt Lake City, UT 84130-0285                   Oklahoma City, OK 73118-7901


Cash 2 U                              CashNetUSA                                      Comcast Cable
3131 Mechanicsville Turnpike          175 W. Jackson, Suite 1000                      8110 Corporate Drive 3rd Floor
Richmond, VA 23223-1722               Chicago, IL 60604-2863                          Nottingham, MD 21236-5034



Comenity - Victoria’s Secret          Commonwealth Radiology, PC                      (p)DOMINION VIRGINIA POWER
PO Box 659728                         1508 Willow Lawn Drive, Ste 117                 PO BOX 26666
San Antonio, TX 78265-9728            Richmond, VA 23230-3421                         18TH FLOOR
                                                                                      RICHMOND VA 23261-6666


East End Auto                         Elephant Insurance                              Elizabeth River Tunnels
3114 Williamsburg Rd                  PO Box 75658                                    700 Port Centre Pkwy, Ste 2B
Richmond, VA 23231-2232               Baltimore, MD 21275-5658                        Portsmouth, VA 23704-5901



Elizabeth River Tunnels               Emergency Coverage Corporation                  First Virginia
Bankruptcy Department                 PO Box 1123                                     7035 Staples Mill Road
152 Tunnel Facility Drive             Minneapolis MN 55440-1123                       Henrico, VA 23228-0000
Portsmouth, VA 23707-1802


Gastrointestinal Specialists          Germantown Emergency                            Great Eastern Resort Corp.
2369 Staples Mill Rd., 2nd Fl.        19731 Germantown Rd                             610 West Rio Rd
Richmond, VA 23230-2909               Germantown, MD 20874-1221                       Charlottesville, VA 22901-1412
              Case 20-31701-KRH   Doc 20    Filed 07/13/20           Entered 07/13/20 16:47:02     Desc Main
Henrico Doctor’s Hospital             I C System,
                                           DocumentInc        Page 4 of 6            (p)JEFFERSON CAPITAL SYSTEMS LLC
Att: Legal Dept                       PO Box 64378                                   PO BOX 7999
PO Box 13620                          Saint Paul, MN 55164-0378                      SAINT CLOUD MN 56302-7999
Richmond, VA 23225-8620


Linebarger Goggan Blair & Samp        Loan Max                                       (p)VCU HEALTH
P.O. Box 3585                         4266 James Madison Pkwy                        ATTN ATTN CUSTOMER SERVICE SUPPORT
Houston, TX 77253-3585                King George, VA 22485-5995                     7818 E PARHAM ROAD
                                                                                     HENRICO VA 23294-4302


MCV Hospitals                         Medicredit Inc                                 Memorial Regional Medical
Attn: Bankruptcy Dept.                PO Box 1629                                    2000 Riveredge Pkwy
PO Box 980462                         Maryland Heights, MO 63043-0629                Atlanta, GA 30328-4694
Richmond, VA 23298-0462


Michael Wayne Investment Co.          Midwest Recovery Systems                       NC Financial
2900 Sabre Street, Suite 75           2747 W Clay St Ste A                           200 W Jackson Blvd Ste 2
Virginia Beach, VA 23452-7488         Saint Charles, MO 63301-2557                   Chicago, IL 60606-6910



NPRTO South-East, LLC                 Office of the US Trustee                       OrthoVirginia
256 West Data Drive                   701 E. Broad Street, Ste 4304                  PO Box 35725
Draper, Utah 84020-2315               Richmond, VA 23219-1885                        Richmond, VA 23235-0725



OrthoVirginia, Inc.                   Pendrick Capital Partners II, LLC              (p)PHOENIX FINANCIAL SERVICES LLC
c/o D. Kent Gilliam, P.C.             Peritus Portfolio Services II, LLC             PO BOX 361450
804 Moorefield Drive, Suite 200       PO BOX 141419                                  INDIANAPOLIS IN 46236-1450
Richmond, Virginia 23236              IRVING, TX 75014-1419


Physical Therapy Solutions            Physical Therapy Solutions                     (p)PORTFOLIO RECOVERY ASSOCIATES LLC
8201 Atlee Road #D                    Benuck & Rainey, Inc.                          PO BOX 41067
Mechanicsville, VA 23116-1815         25 Concord Rd.                                 NORFOLK VA 23541-1067
                                      Lee, NH 03861-6624


Progressive Leasing                   Radiology Assoc. Of Richmond                   Recievable Management
256 West Data Drive                   P.O. Box 79923                                 7206 Hull St Rd
Draper, UT 84020-2315                 Baltimore, MD 21279-0923                       Suite 211
                                                                                     Richmond, VA 23235-5826


Richard Knapp & Assoc.                Richmond Redevpmt Housing Auth                 Rolfe Emergency Phys, LLC
2800 Patterson Ave #101               901 Chamberlayne Parkway                       PO Box 37934
Richmond, VA 23221-1762               Richmond, VA 23220-2300                        Philadelphia, PA 19101-7934



Rollingwood Apartments                Shafer Law Frim                                Shiva Finance, LLC
6300 Pewter Avenue                    890 Market Street                              Advance Financial
Richmond, VA 23224-5618               Meadville, PA 16335-3318                       c/o Glen C. Watson, III
                                                                                     P.O. Box 121950
                                                                                     Nashville, TN 37212-1950
              Case 20-31701-KRH               Doc 20       Filed 07/13/20          Entered 07/13/20 16:47:02            Desc Main
Shiva Finance, LLC                                   (p)SPRINT NEXTEL CORRESPONDENCE
                                                          Document           Page 5 of 6                  Suntrust Bank
d/b/a Advance Financial                              ATTN BANKRUPTCY DEPT                                 PO Box 85052
100 Oceanside Drive                                  PO BOX 7949                                          Richmond, VA 23285-5052
Nashville, TN 37204-2351                             OVERLAND PARK KS 66207-0949


T Mobile/T-Mobile USA Inc                            (p)T MOBILE                                          THWC LLC t/a Richard J Knapp & Associates
by American InfoSource as agent                      C O AMERICAN INFOSOURCE LP                           1910 Byrd Avenue Suite #5
4515 N Santa Fe Ave                                  4515 N SANTA FE AVE                                  Richmond VA 23230-3034
Oklahoma City, OK 73118-7901                         OKLAHOMA CITY OK 73118-7901


Treehouse Apartments                                 US Dept. of Education                                United Consumers, Inc
5701 Pony Farm Drive                                 PO Box 5202                                          PO Box 4466
Richmond, VA 23227-4900                              Greenville, TX 75403-5202                            Woodbridge, VA 22194-4466



Verizon Bankruptcy Center                            Virginia Oral & Facial Surgery                       (p)WACHOVIA BANK NA
500 Technology Dr #550                               11545A Nuckols Rd                                    MAC X2303-01A
Saint Charles, MO 63304-2225                         Glen Allen, VA 23059-5666                            1 HOME CAMPUS
                                                                                                          1ST FLOOR
                                                                                                          DES MOINES IA 50328-0001

Wells Fargo Bank                                     Zacharias Brothers Realty                            Zacharias Brothers Realty
Post Office Box 5943                                 PO Box 26664                                         c/o TRG Law PLLC
Sioux Falls, SD 57117-5943                           Richmond, VA 23261-6664                              8002 Discovery Drive, Suite 306
                                                                                                          Richmond, VA 23229-8601


Angela N. Neiman                                     Desiree Yvonne McCrae                                John P. Fitzgerald, III
Main Street Law Offices                              1229 Nelson Street Apt. A                            Office of the US Trustee - Region 4 -R
1701 W. Main Street                                  Richmond, VA 23231-3673                              701 E. Broad Street, Ste. 4304
Richmond, VA 23220-4634                                                                                   Richmond, VA 23219-1849


Suzanne E. Wade                                      Xavia Nefertiti Dawson
341 Dial 877-996-8484 Code 2385911                   1229 Nelson Street Apt. A
7202 Glen Forest Drive, Ste. 202                     Richmond, VA 23231-3673
Richmond, VA 23226-3770




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dominion Virginia Power                              Jefferson Capital Systems LLC                        MCV Associated Physicians
Post Office Box 26666                                Po Box 7999                                          7818 E Parham Road
Claims Management                                    Saint Cloud Mn 56302-9617                            Richmond, VA 23294
Richmond, VA 23261-0000


Phoenix Financial Serv                               Portfolio Recovery Associates, LLC                   Sprint
8902 Otis Ave                                        POB 41067                                            ATTN: Bankruptcy Department
Indianapolis, IN 46216-0000                          Norfolk, VA 23541                                    PO Box 7949
                                                                                                          Overland Park, KS 66207-0949
              Case 20-31701-KRH                 Doc 20     Filed 07/13/20        Entered 07/13/20 16:47:02              Desc Main
T-Mobile                                             Wachovia Bank
                                                          Document           Page 6 of 6
PO Box 742596                                        PO Box 7558
Cincinnati, OH 45274-2596                            Philadelphia, PA 19101-7558




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One Auto Finance, a division of Ca        End of Label Matrix
4515 N Santa Fe Ave. Dept. APS                       Mailable recipients    79
Oklahoma City, OK 73118-7901                         Bypassed recipients     1
                                                     Total                  80
